60 F.3d 834NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Edward J. POST; Setsuko Post, Plaintiffs-Appellants,v.GIBRALTAR SAVINGS F.A.; Gibraltar Savings; Resolution TrustCorp., as conservator for Gibraltar Savings, GibraltarSavings, F.A., as receiver for Gibraltar Savings, & itscorporate capacity; Horizon Financial Corp.; MidfirstSavings & Loan; Midland Mortgage Co.; Shearson Lehman HuttonTrust Deed Services Inc.; Jay Janis; Juel Janis, asExecutrix of the estate of Jay Janis, substituted in steadof & in place of Jay Janis; Juel Janis, as the Administratorfor the estate of Jay Janis, Defendants-Appellees.
No. 94-55813.
United States Court of Appeals, Ninth Circuit.
Submitted June 26, 1995.*Decided June 30, 1995.

Before:  SNEED, O'SCANNLAIN and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
The district court's order dismissing the Resolution Trust Corporation as a defendant is not a final, appealable order.  See Unioil, Inc. v. E.F. Hutton & Co., Inc., 809 F.2d 548, 554 (9th Cir. 1986), cert. denied, 484 U.S. 822, 823 (1987).  Accordingly, we dismiss this appeal for lack of jurisdiction.


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3